Name: 2001/486/EC: Commission Decision of 15 June 2001 on Community financial assistance towards the eradication of bluetongue in Italy in 2000 (notified under document number C(2001) 1613)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  health;  Europe;  cooperation policy;  means of agricultural production
 Date Published: 2001-06-29

 Avis juridique important|32001D04862001/486/EC: Commission Decision of 15 June 2001 on Community financial assistance towards the eradication of bluetongue in Italy in 2000 (notified under document number C(2001) 1613) Official Journal L 176 , 29/06/2001 P. 0066 - 0067Commission Decisionof 15 June 2001on Community financial assistance towards the eradication of bluetongue in Italy in 2000(notified under document number C(2001) 1613)(Only the Italian text is authentic)(2001/486/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC(1) laying down specific provisions for the control and eradication of bluetongue and in particular Articles 6 and 9,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(2), as last amended by Decision (EC) No 2001/12/EC(3), and in particular Article 3(3) and (5) thereof,Whereas:(1) Outbreaks of bluetongue occurred in Italy in 2000. The onset of the disease represents a serious danger to Community stocks. With a view to preventing the spreading of the disease and contributing to its eradication the Community may contribute to eligible expenditures incurred by the Member State.(2) As soon as the presence of bluetongue was officially confirmed the Italian authorities reported that they had taken the measures listed in Article 3(2) of Decision 90/424/EEC, when they are adapted to the epidemiological specificity of bluetongue.(3) Pursuant to Article 3(2) of Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(4) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(5) It is appropriate to clarify the terms "swift and adequate compensation of farmers" used in Article 3(2) of Decision 90/424/EEC and to further define destruction, cleaning, disinfecting and disinsecting costs used in Article 3(5) of Decision 90/424/EEC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Italy may obtain financial assistance from the Community for eligible expenditure incurred under eradication measures relating to outbreaks of bluetongue which occurred in 2000.Article 21. The Community financial contribution shall be paid on the basis of:- the supporting documents submitted by Italy on the swift and adequate compensation of owners for the slaughter, destruction of animals and, where appropriate, their products for the cleaning, disinsecting and disinfecting of holdings and equipment and for the destruction of the contaminated feedingstuffs and contaminated equipment,- the results of the Commission checks referred to in Article 3.2. The documents referred to in paragraph 1 shall include an epidemiological report covering each holding on which sheep have been slaughtered and destroyed, and a financial report.The financial report shall take account of the categories of the animals destroyed or slaughtered and destroyed in each farm due to bluetongue. These reports shall be provided in computerised form in accordance with the model and format requested by the Commission.3. The supporting documents relating to the measures taken in the period referred to in Article 1 shall be forwarded no later than 30 June 2001.4. For the purposes of this Decision, "swift and adequate compensation" means animals compensated in the 90 days after their slaughtering at the value of the animals immediately before they became affected; "destruction, cleaning, disinfecting, disinsecting costs" means the costs of purchase, VAT excluded, of products in order to clean, disinfect and disinsect affected holdings, and the costs of services in order to destruct carcasses.Article 3The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of the above measures and the related expenditure incurred.The Commission shall inform the Member States of the results of the checks carried out.Article 4This Decision is addressed to the Italian Republic.Done at Brussels, 15 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 224, 18.8.1990, p. 19.(3) OJ L 3, 6.1.2001, p. 27.(4) OJ L 160, 26.6.1999, p. 103.